January 27, 2006


Mr. J.W. Beverly
Dow Golub Berg & Beverly, LLP
8 Greenway Plaza, 14th Floor
Houston, TX 77046


Mr. Chad Wilson Dunn
Riddle & Brazil, LLP
4201 Fm 1960 W Ste 550
Houston, TX 77068
Mr. Stephen G. Tipps
Baker & Botts, L.L.P.
910 Louisiana, One Shell Plaza
Houston, TX 77002-4995

RE:   Case Number:  06-0061
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  JIM SHARP

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally granted  the  petition  for  writ  of
mandamus and issued the enclosed opinion.  The emergency motion  for  relief
is dismissed as moot.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
| | |